DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	The amendment received on 06/17/2021 is acknowledged.  Claims 10, 18, 25-37 and 41 have been amended. Claim 24 is cancelled. Claims 10, 18 and 25-41 are currently pending.  Claims 18 and 38-41 remain withdrawn. 
	In light of the amendment to the specification to change the title, the objection has been obviated. 
	In light of the amendment to the claims, the rejection of claims 10 and 24-37 under 35 U.S.C. 112(b) is withdrawn.  
	In light of the amendment to the claims, the rejection of claims 10 and 24-37 under 35 U.S.C. 101 is withdrawn.  

Response to Arguments
Applicant’s arguments regarding the rejection of the claims under 112(a) and under 35 U.S.C. 102 over Farmer have been fully considered, but they are not persuasive. 
Applicant argues that they are in possession of the full scope of the claims as currently written, citing to limitations describing the method by which the product may be analyzed and isolated.  For the method, Applicant has provided adequate written description to show possession of the underlying method; however, the method is not claimed.  Further the method 
Applicant argues that the claims require 3 to 9 isolated species, and Farmer teaches one or more. This is not found persuasive, as has been noted in the rejection, one of ordinary skill in the art would readily envision embodiments of more than one strain.   This newly added range is further addressed below as necessitated by amendment.
Applicant argues that Farmer doesn’t teach that the combinations are tested for effectiveness.  This is not found persuasive, as noted in the rejection, applicant claims a product by process, which only limits the product to the structure implied by the process.  Farmer teaches the use of probiotics for therapeutic purposes and these probiotics as have been noted have the property of being effective for bacteriotherapy. No evidence has been submitted to suggest that the strains used that are effective for bacteriotherapy would not be effective when more than one is administered, nor has evidence been submitted that demonstrates that that 3 to 9 are more effective that for example 2 or 10. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 10, 24-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The analysis of Written Description stated in MPEP 2163 Provides determining: 1) What the claims as a whole covers; 2) A review of the entire application to understand how Applicant provides support for the claimed invention including each element and/or step; 3) Determination of whether there is sufficient written description to inform a skilled artisan that applicant was in possession of the claimed invention as a whole at the time the application was filed, including analyzing if a claim drawn to a genus, or more than one embodiment, provides description of a representative number of species to adequately describe the genus or embodiments.  
Regarding claims 10, 24-37, Claim 10 is drawn to a group of no more than 9 bacterial isolates that are obtainable or identifiable by the method listed.   Dependents claims 24 and 25 add limitations to the physical state of the group.  Claims 26-37 provide further method steps by which the isolates may be obtained.  Claims 32 and 37 further require the bacteria be spore forming.

Applicant has provided an example of isolating bacteria from healthy feces and then subsequently assessing the isolated bacteria and combinations of the isolated bacteria from that example.  Applicant has not provided deposit of any isolated strains. 
The prior art of probiotics is extensive and contains numerous examples of probiotics which have been shown to increase diversity of the intestinal microbiome and/or useful in altering host biology such as by resolving or ameliorating pathologies including intestinal dysbiosis such as inflammatory bowel diseases such as Crohn’s and Ulcerative Colitis, a sample of these references are represented by Venturi (“Impact  on the composition of the faecal flora by a new probiotic preparation:preliminary data on maintenance treatment of patients with ulcerative colitis” Alimentary Pharmacology & Theraputics, 1999, 13, 1103-1108),  Hart (“Use of 
While the specification provides written support for a set of isolates isolated from mouse feces, and a pleothora of probiotics are known in the prior art as highlighted above, the claim of applicant’s include within its scope a practically limitless number of groups of isolates 
The claims cover a vast subject area as it includes all previously known probiotics, all subsequently known probiotics, and all yet to be discovered in the future for all organisms.  The level of unpredictability in the art is also high as it includes limitless bacteria for use with any organism having bowels. 
In the case of a chemical invention, adequate written description requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or  plan for obtaining the chemical invention claimed.  The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species sufficient to show the applicant was in possession of the claimed genus.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. When there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus (see MPEP 2163).
	It is the Examiner’s position that applicant has not provided adequate written description to show possession of groups of isolates as claimed in general, nor has applicant 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 10, 25-37 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Farmer (USP 6461607/previously cited) as evidenced by  and Hart (“Use of Probiotics in the Treatment of Inflammatory Bowel Disease” Journal of Clinical Gastroenterology, 2003 36(2) 111-119/previously cited), Minamida (“Effects of dietary fiber with Bacillus coagulans lilac-01 on bowel movement and fecal properties of healthy volunteers with a tendency for constipation” Bioscience, Biotechnology and Biochemistry, Vol 79, 2015, Issue 2, 300-306/previously cited), Cao (“Probiotic characteristic of Bacillus coagulans and associated implications for human health and diseases”, Journal of Functional Foods, 64, 2020,  1-11/previously cited), Shi (“Probiotic Lactobacillus rhamnosus GG Promotes Mouse Gut Microbiota Diversity and T Cell Differenentiation”, Fronteins in Microbiology, 2020, Volume 11, 1-16/previously cited),  
Regarding claim 10 and the limitation “A lyophilized composition comprising 3 to 9 bacterial isolates suitable for bacteriotherapy, wherein said bacterial isolates are obtainable or identifiable by a method for the identification of bacterial species suitable for use in bacteriotherapy,” Farmer teaches therapeutic compositions comprising at least one probiotic (Col 1 Ln 7-26).  Farmer teaches the compositions preferably contain one or more species or strains of lactic acid producing bacteria and preferably contains strains of B. coagulans (Abstract, Col 1 Ln 5-25).  Farmer teaches typical bacteria of the invention include Bacillus and further teaches exemplary lactic acid producing species including strain Lactobacillus GG (Col 12 Ln 65-Col 13 Ln 8).  One of ordinary skill in the art can immediately envisage combinations of preferred or exemplary bacterial strains, such as strains of Bacillus coagulans with an additional strain of lactobacillus bacteria such as Lactobacillus GG, such as 3, 4 or 5 total strains.  Farmer teaches the bacteria may by lyophilized (Col 17 Ln 40-56).
	Regarding the method claimed for identifying the isolates of the group, Applicant claims a product, a group of bacterial isolates, isolated by a process, i.e. the method steps listed in the product.  However, A product by process is limited only to the structure implied by the steps, and not to the manipulations recited in the steps, See MPEP 2113, "The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979)“.  The structure implied by the process are the ability to increase species diversity or to alter host biology.  The step of culturing implies the 
As evidenced by Hart, probiotics are capable of altering host biology, As noted by Hart, probiotics in general are defined as “Since the time of Metchnikoff more than 100 years ago, it has been recognized that certain organisms appear to have therapeutic value. These so-called probiotics are defined as "live non-pathogenic organisms that confer health benefits by improving the microbial balance." They may either be bacteria-most commonly lactic acid-producing bacteria such as lactobacilli, bifidobacteria, and streptococci or yeasts such as Saccharomyces boulardii. (Page 111)”.  As evidenced by Shi, Lactobacillus GG has been isolated form the intestinal tract of a health individual (Page 2, first full paragraph), and is capable of promoting intestinal microbiota diversity (Abstract).   Further as evidenced by Cao B. coagulans are known probiotics which regulate host microbiota and normalize parameters of the immune system (Abstract).  Further as evidenced by Minaminda, “As a probiotic, Bacillus coagulans is a spore-forming lactic acid bacterium.5,6) As part of its ability to form spores, B. coagulans has tolerance to heat, oxygen, drying, acid, and bile acid.7) Because almost 100% of consumed B. coagulans reaches the intestinal tract and produces lactic acid in the intestines, B. coagulans is widely used in probiotic formulations around the world.”
The groups of bacteria taught by Farmer, and specifically the use of strains of B. coagulans and the additional strain of Lactobacillus GG, thus are capable of altering host biology, increasing species diversity and resolving pathology.  Said bacteria are necessarily 
Regarding claim 25 and the limitation “wherein the composition is in a gastro-resistant capsule.”, Farmer teaches the bacteria may be placed in capsules with enteric coatings (Col 23 Ln 39-50, Col 7 Ln 61-Col 8 Ln 15). 
Regarding claims 26-29, the bacteria are capable of being cultured as they have be isolated.  Further as Lactobacillus GG has been previously isolated as evidenced by Shi, it is thus necessarily capable of being cultured either aerobically or anaerobically.  Farmer further teaches specific aerobic conditions of culturing B. coagulans (Col 15 Ln 35-Col 16 Ln 55).  Further as the probiotics and be administered to the intestinal track they can thus be obtained from a sample subsequent administration such as fecal matter or a suspension derived thereform.  In addition as noted by Shi Lactobacillus GG has been isolated from a sample from the intestines of a health human. 
Regarding claim 30, as the probiotics are administered to the intestines, they may be isolated from samples or fecal matter subsequent administration.  
Regarding claim 31, the number of passages does not alter the structure of the probiotic, the above bacteria are capable of being cultured as they have been isolated, and are thus capable of being passaged multiple times.
Regarding claim 32 and 37, Farmer teaches the B. coagulans are preferably in spore form, and are thus are a spore forming bacteria and are capable of being activated. 
Regarding claim 33, As evidenced by Hart, probiotics are capable of altering host biology As noted by Hart, probiotics in general are defined as “Since the time of Metchnikoff more than 

Regarding claim 34-36, sequencing of the isolates does not alter the structure of the probiotic, the above bacteria are capable of being sequenced via specific genes, 16S RNA and whole genome sequencing.  
The above reference anticipates the claim subject matter. 

Conclusion
No claim is allowed. 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES Z CONSTANTINE whose telephone number is (571)270-5533. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHARLES Z CONSTANTINE/             Examiner, Art Unit 1657         

/ROBERT J YAMASAKI/             Primary Examiner, Art Unit 1657